Case 8:05-cr-00406-WFJ-AAS Document 86 Filed 07/17/19 Page 1 of 4 PageID 383




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.                                                 Case No: 8:05-cr-406-T-17AAS

  ALVIN BARNES,

        Defendant.
  ______________________________/

             UNOPPOSED MOTION FOR SENTENCE REDUCTION
                  UNDER THE FIRST STEP ACT OF 2018

        Pursuant to the Court’s Omnibus Order In Re: Section 404 of the First

  Step Act, 8:19-mc-10-T-23, Defendant Alvin Barnes, through undersigned

  attorney, respectfully requests a sentence reduction under Section 404 of the

  First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(B), based on the following:

        1.     The United States Probation memorandum dated March 20, 2019,

  incorrectly states that Mr. Barnes is ineligible for a reduction in his term of

  imprisonment under Section 404 of the First Step Act, which made retroactive

  the reduction in statutory penalties that were modified by the Fair Sentencing

  Act of 2010, P.L. 111-220, 124 Stat. 2372. 1



  1     The government and undersigned counsel are in agreement that Mr.
  Barnes is eligible for a reduction as his plea agreement stipulates that he was
  accountable for approximately 18 grams of crack cocaine. Doc. 18 at 13. The
  parties have requested that Probation submit an amended memorandum stating
  that Mr. Barnes is eligible for a reduction, but Probation declined this request.
                                            1
Case 8:05-cr-00406-WFJ-AAS Document 86 Filed 07/17/19 Page 2 of 4 PageID 384




        2.     Under the First Step Act, Mr. Barnes is subject to lesser statutory

  penalties, and the resulting Sentencing Guidelines are changed.

        3.     At Mr. Barnes’ sentencing on June 15, 2007, he was adjudicated

  guilty on the charge of possession with intent to distribute 5 grams or more of

  cocaine base, which provided a statutory range of imprisonment of 5 to 40 years

  under the Anti-Drug Abuse Act of 1986, 100 Stat. 3207. Mr. Barnes was

  sentenced to 188 months’ imprisonment, to be followed by 4 years of supervised

  release.

        4.     Congress enacted the Fair Sentencing Act of 2010, 124 Stat. 2372,

  to reduce the racially disparate statutory penalties for crack cocaine offenses.

  See Dorsey v. United States, 567 U.S. 260, 268-69 (2012). Signed into law on

  December 21, 2018, § 404(b) of the First Step Act makes retroactive the Fair

  Sentencing Act of 2010’s reduction in the disparity between crack and powder

  cocaine sentences.

        5.     As he was accountable for 18 grams or more of cocaine base, see

  Doc. 18 at 13, Mr. Barnes’ offense now falls under 21 U.S.C. § 841(b)(1)(C)

  pursuant to the Fair Sentencing Act; his statutory range of imprisonment is now

  up to 20 years, and his minimum term of supervised release is now 3 years.

        6.     Accordingly, Mr. Barnes respectfully requests that the Court, under

  Section 404 of the First Step Act and 18 U.S.C. § 3582(c)(1)(B), reduce his



                                           2
Case 8:05-cr-00406-WFJ-AAS Document 86 Filed 07/17/19 Page 3 of 4 PageID 385




  previously imposed sentence of imprisonment to time served and his term of

  supervised release to 3 years. The United States does not oppose this request. 2

        7.     Mr. Barnes has filed this unopposed motion to expedite the

  proceedings in this matter. In light of the unopposed relief requested herein, the

  parties have not briefed various legal and factual issues that they would have

  otherwise addressed had this agreement not been reached. Therefore, the parties

  reserve the right to raise additional legal and factual arguments if the Court

  denies this motion.




  2     Mr. Barnes is presently serving his sentence at Goodwill’s Hillsborough
  County Reentry Center, and his projected release date is November 22, 2019. See
  Inmate Locator at www.bop.gov, regarding Reg. No. 12078-017. The relief
  requested will be equivalent to an approximate four-month reduction in Mr.
  Barnes’ sentence.
                                          3
Case 8:05-cr-00406-WFJ-AAS Document 86 Filed 07/17/19 Page 4 of 4 PageID 386




        Wherefore, Defendant Alvin Barnes respectfully requests that this Court

  reduce his term of imprisonment to time served and term of supervised release

  to 3 years.

                                                  Respectfully submitted by,


                                                  Donna Lee Elm
                                                  Federal Public Defender

                                                  /s/ Adam Labonte
                                                  Adam Labonte
                                                  Research and Writing Attorney
                                                  Florida Bar No. 115143
                                                  400 North Tampa St., Suite 2700
                                                  Tampa, Florida 33602
                                                  Telephone: (813) 228-2715
                                                  Facsimile: (813) 228-2562
                                                  Email: Adam_Labonte@fd.org
                                                  Counsel for the Defendant




                           CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system, which will send a

  notice of electronic filing to the Office of the United States Attorney.

                                                  /s/ Adam Labonte
                                                  Adam Labonte
                                                  Counsel for Defendant




                                            4
